         Case 4:18-cr-00399-JM Document 111 Filed 08/31/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

UNITED STATES OF AMERICA


VS.                                 4:18CR399-1 JM

TERESE NICOLE HAYNES

                                           ORDER


       The United States motion to dismiss Count 8 of the Indictment is GRANTED. Count 8

of the Indictment is hereby dismissed as to Defendant Terese Nicole Haynes.

       IT IS SO ORDERED this 31st day of August, 2020.


                                                       ______________________________
                                                       UNITED STATES DISTRICT JUDGE




                                              1
